SILVER, J.,
with whom JABAR, J., joins, concurring.
[¶ 21] I concur in the result but it is time for this Court to adopt the initial permission rule.
[¶ 22] The minor deviation rule eliminates liability insurance for a vehicle when it is used by someone whose use at the time of the accident substantially deviated in purpose, place, and time from the permitted use. Taylor v. U.S. Fid. & Guar. Co., 519 A.2d 182, 184 (Me.1986); Savage v. Am. Mut. Liab. Ins. Co., 158 Me. 259, 263, 182 A.2d 669 (1962). This leads to uneven results and uncertainty for litigants.
[¶ 23] Our decisions applying the minor deviation rule illustrate the problems it presents. In Johnson v. American Automobile Insurance Co., an employee of the owner of a vehicle was permitted to take the vehicle home to wash and polish it, but not to use it for personal errands. 131 Me. 288, 290, 161 A. 496 (1932). The Court held that the employee’s act of driv*1249ing the car in the opposite direction a few miles, to an aunt’s house, then to a neighbor’s, then for an errand, was not a minor deviation, and therefore there was no consent and no coverage. Id. at 290, 293, 161 A. 496. In Savage, the owner gave consent for the driver to borrow the car for ninety minutes in the morning to do a personal errand in the same town where the owner lived, but the court held the driver’s act of keeping the car until that evening and driving it several miles from the owner’s home was not a minor deviation. 158 Me. at 260-61, 264, 182 A.2d 669. In Allstate Insurance Co. v. Lyons, the owner gave his son permission to use the car, but explicitly withheld permission for anyone else to drive it. 400 A.2d 349, 350 (Me.1979). In spite of the owner’s express prohibition, the Court held that the son’s use of the car, which consisted of the son’s Mend driving it, was within the scope of his father’s permission, because the Mend was “operating” the vehicle, but not “using” it in a manner inconsistent with the owner’s permission. Id. at 352-53. In Taylor, the court found that the owner gave consent for its employee to drive the car to and from work, but the use of the car by the employee’s live-in cousin, for social reasons after drinking alcohol, without the employee’s knowledge or permission, was not a minor deviation, and therefore there was no consent and no coverage. 519 A.2d at 183-84.
[¶ 24] These holdings illustrate that under the minor deviation rule, the availability of insurance hinges on several factors that are likely to be completely tangential to the basic facts relevant to the accident itself, including (1) the type of errand for which the permitted driver was using the car, (2) the location of the car relative to any geographical restriction on the permission, and (3) the time of the accident relative to any temporal restrictions placed on the permission. This rule renders the litigation costly and restricts coverage in a manner that is contrary to the broad public policy underlying the mandate in 29-A M.R.S. § 1601(1)(2011) that all vehicles required to be registered in Maine be covered by automobile liability insurance.
[¶ 25] The “initial permission” rule provides that “once permission to use [an insured] vehicle is given in the first instance, any subsequent deviation is wholly immaterial and will not defeat coverage under an omnibus clause.” Progressive N. Ins. Co. v. Concord Gen. Mut. Ins. Co., 151 N.H. 649, 864 A.2d 368, 375 (2005) (alteration in original) (quotation marks omitted). Under the initial permission rule, “[clover-age is defeated only where ‘the deviation from the permitted use rises to the level of theft or conversion.’ ” Id. (quoting Wiglesworth v. Farmers Ins. Exch., 917 P.2d 288, 291 (Colo.1996)).
[¶ 26] Courts and commentators have provided policy reasons for adopting the initial permission rule rather than the minor deviation rule or the strict rule. For example, the initial permission rule “effectively furthers the state’s policy of compensating and protecting innocent accident victims from financial disaster” and “the rule greatly reduces a most costly type of litigation.” Progressive, 864 A.2d at 375 (quotation marks omitted); see also Mitchell v. Allstate Ins. Co., 244 S.W.3d 59, 64-65 (Ky.2008). Even utilizing the burden shift announced by the majority, the minor deviation rule fails to support these policies.
[¶ 27] Most significantly, the minor deviation rule does not sufficiently protect accident victims because the insurance does not follow the vehicle. Generally, states with compulsory insurance statutes favor the initial permission rule “because it implements an underlying legislative policy *1250that, for the protection of the public, liability insurance should follow the automobile under nearly all circumstances.” Savage, 158 Me. at 263, 182 A.2d 669; but see generally Blair v. Travelers Ins. Co., 291 Mass. 432, 197 N.E. 60 (1935) (adopting the minor deviation rule despite being a compulsory liability state).
[¶ 28] When the Court originally adopted the minor deviation rule Maine was not a compulsory insurance state. As the majority outlined, times have changed. Maine is now a compulsory insurance state. With this change, accident victims should be able to expect that the vehicle that hit them is insured, and rely on its insurance for damages. In order to consistently protect accident victims the insurance must follow the vehicle, regardless of the permitted, or excluded, use.
[¶ 29] Additionally, the initial permission rule is more effective than the minor deviation rule at avoiding endless litigation. “Litigation as to the scope of the permission — the purpose, the time, or place of use — and similar issues should not be permitted or encouraged.” Barry v. Tanner, 250 Neb. 116, 547 N.W.2d 730, 733 (1996). The majority’s minor deviation rule leaves open the question of scope, which can subject parties to expensive litigation. The less malleable initial permission rule better protects accident victims from this litigation.
[¶ 30] Adoption of the initial permission rule would affect both insurers and the insured. See Savage, 158 Me. at 264, 182 A.2d 669 (discussing the impact on premiums). The rule requires insurers to accept the higher risk of paying for negligent drivers operating vehicles for impermissible uses. In response, however, insurers can raise rates for policyholders who are more likely to lend their vehicle to negligent drivers. Finally, the narrow issues affecting the initial permission rule would result in lower litigation costs for insurers.
[¶ 31] Although Maine’s current financial responsibility statute does not explicitly require automobile insurance policies to include omnibus insurance coverage, this Court should adopt the initial permission rule. Distinguishing between the minor deviation and initial permission rules is a judicial act that this Court has previously performed. In Johnson, without the assistance of a legislative act, this Court adopted the minor deviation rule. 131 Me. at 292-93, 161 A. 496; see also Savage, 158 Me. at 263-64, 182 A.2d 669 (clarifying Maine’s adoption of the minor deviation rule); Arndt v. Davis, 183 Neb. 726, 163 N.W.2d 886, 889-90 (1969) (adopting the initial permission rule without statutory guidance). Additional judicial action is needed to reflect the current policy regarding compulsory insurance coverage. For these reasons, I would adopt the initial permission rule.